                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

STANLEY JOSEPH,                                   )
                                                  )
               Plaintiff,                         )
                                                  )
       V.                                         )           No. 4:21-cv-00208-JAR
                                                  )
ANNISSA RENEE ISBELL, et al.,                     )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Stanley Joseph for leave to

commence this civil action without prepayment of the required filing fee. (Docket No. 2). Having

reviewed ~he motion, the Court finds that it should be granted. See 28 U.S.C. § 1915(a)(l).

Additionally, for the reasons discussed below, this action will be dismissed without prejudice.

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim, a plaintiff must demonstrate a plausible claim for relief, which is more than a "mere

possibility of misconduct.". Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). "A claim has facial

plausibility when-the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Id. at 678. Determining whether
                                                                             '                           '


a complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw upon judicial experience and common sense. Id. at 679. Th'e court must "accept as
                                                                             I

true the facts alleged, but not legal conclusions or threadbare recitals of thb elements of a cause of

action, supported by mere conclusory statements." Barton v. Taber, 820 F.3d 958, 964 (8 th Cir.
2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73 (8 th Cir. 2016) (stating

that court must accept factual allegations in complaint as true, but is not required to "accept as true

any legal conclusion couched as a factual allegation").

           When reviewing a prose complaint under§ 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A "liberal construction"

means that if the essence of an allegation is discernible, the district court should construe the

plaintiffs complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F .3d 777, 787 (8 th Cir. 2015). However, even pro se complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8 th Cir. 1980). See also Stone v. Harry, 364 i.3d 912, 914-15 (8 th

Cir. 2004) (stating that federal courts are not required to "assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint"). In addition,

affording a pro se complaip.t the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                           The Complaint

           Plaintiff is a self-represented litigant who has filed a document with the Court entitled

"Affidavit," which has been construed as a civil rights complaint. (Docket No. 1). The complaint

names Annissa Renee Isbell, Edward Reed, and Carol Lusk as defendants. (Docket No. 1 at 1).

Isbell is the mother of plaintiffs child; Reed is an attorney and hearing officer; and Lusk is a child
                              /

support specialist. Plaintiff purports to bring this action pursuant to 42 U.S.C. § 1983. (Docket No.

1 at 2).




                                                   2
         With regard to his claim, plaintiff alleges that Reed and Lusk "made the premature

 decision" to raise his child support order from $556 to $582. To support this contention, plaintiff

 states that noncustodial parents have the "right" to receive documents regarding their children's

 education, as well as· certification that they are in school. (Docket No. 1 at 1). He further asserts

 that when a child has been held back a year, resulting in a delay in that child completing high

 school, this should be taken into consideration when determining child support obligations.

 Plaintiff contends that when "the custodial parent fails to produce all of the required

 documentation" within "20 calendar days of the date of this notice, payments of child support

 should be terminated with out the accrual of any child support arrearage[,] and shall not be eligible

 for reinstatement."
             '
         As to his child support obligations, plaintiff notes that he works for Greyhound and has

 seen his hours cut due to the COVID-19 pandemic, negatively affecting his pay. (Docket No. 1 at

 1:-2). Plaintiff also alleges that he signed a "binding contract" with Isbell, in which Isbell

. relinquished her rights to child support.

         Attached to the complaint is a copy of the notarized "contract" between plaintiff and Isbell.

 (Docket No. 1 at 4). In the contract, Isbell purports to take responsibility for her pregnancy by

 having "neglected to inform" plaintiff "that [she] was not taking birth control correctly." Also

 attached to the complaint is a copy of the "Decision and Order" entered by hearing officer Reed

 in the Missouri Department of Social Services, Family Support Division. (Docket No. 1-1 ). The

 Court has reviewed these exhibits, and will treat them as part of the pleadings. See Fed. R. Civ. P.

 lO(c) ("A copy of a written instrument that is an exhibit to a pleading is part of the pleading for all

 purposes"). See also Pratt v. Corrections Corp. of America, 124 Fed. Appx. 465, 466 (8 th Cir.

 2005) (explaining that "the district court was required to consider the allegations not only in



                                                   3
[plaintiffs] prose complaint, but also in his motionto amend, his response to defendants' motion

to dismiss, and the attachments to those pleadings").

       Though it is not entirely clear what relief plaintiff seeks, it appears that he is requesting

this Court to overturn the "Decision and Order" in State of Missouri ex rel. Isbell v. Joseph, No.

70950687 (Department of Social Services, Family Support Division February 9, 2021 ).
                         \.,




                                             Discussion

       Plaintiff is a self-represented litigant who brings this civil action pursuant to 42 U.S.C. §

1983, alleging that his rights were violated by the issuance of a child support order. Because

plaintiff is proceeding in forma pauperis, the Court reviewed his complaint under 28 U.S.C. §

1915. Based on that review, and for the reasons discussed below, the Court will dismiss this action

without prejudice for lack of subject matter jurisdiction, and for failure to state a claim.

   A. Lack of Federal Subject Matter Jurisdictio'n

       Subject matter jurisdiction refers to a court's power to decide a certain class of cases.

LeMay v. U.S. Postal Serv., 450 F.3d 797, 799 (8 th Cir. 2006). "Federal courts are not courts of

general jurisdiction; they have only the power that is authorized by Article III of the Constitution

and the statutes enacted by Congress pursuant thereto." Bender v. Williamsport Areq Sch. Dist.,
                                                               \

475 U.S. 534,541 (1986). See also Gunn v. Minton, 568 U.S.'251, 256 (2013) ("Federal courts are

courts of limited jurisdiction, possessing only that power authorized by Constitution and statute").

The presence of subject matter jurisdiction is a threshold requirement that must be assured in every

federal case. Kronholm v. Fed Deposit Ins. Corp., 915 F.2d 1171, 1174 (8 th Cir. 1990). See also

Sanders v. Clemco Indus., 823 F.2d 214,216 (8 th Cir. 1987) ("The threshold requirement in every

federal case is jurisdiction and we have admonished the district court to be attentive to a

satisfaction of jurisdictional requirements in all cases"). As such, the issue of subject matter



                                                  4
jurisdiction may be raised at any time, by any party or the court. Gray v. City of Valley Park, Mo.,
0



    567 F.3d 976, 982 (8 th Cir. 2009).

           Federal courts have subject matter jurisdiction over both federal question cases and

    diversity of citizenship cases. See Auto-Owners Ins. Co. v. Tribal Court of Spirit Lake Indian

Reservation, 495 F.3d 1017, 1020 (8 th Cir. 2007) (finding that subject matter jurisdiction is lacking

    if neither diversity of citizenship nor federal question jurisdiction applies); and Mc Laurin v. Prater,
                                                                          ,,




    30 F.3d 982, 984-85 (8 th Cir. 1994) (noting that Congress has directed that district courts shall

have jurisdiction in both federal question and diversity cases). The burden of proving subject

matter jurisdiction belongs to the plaintiff. VS Ltd. P 'ship v. Dep 't of Hous. & Urban Dev., 235

F .3d 1109, 1112 (8 th Cir. 2000). In this case, plaintiff has failed to demonstrate the existence of

    either federal question or diversity of citizenship jurisdiction.

           i.      Federal Question Jurisdiction

           Federal question jurisdiction gives district courts "original jurisdiction over civil actions

arising under the Constitution, laws, or treaties of the United States." Griffioen v. Cedar Rapids &

Iowa City Ry. Co., 785 F.3d 1182, 1188 (8 th Cir. 2015). See also 28 U.S.C. § 1331. Whether a

claim arises under federal law is determined by reference to the "well-pleaded complaint." Great

Lakes Gas Transmission Ltd. P'ship v. Ess~r Steel Minn. LLC, 843 F.3d 325, 329 (8 th Cir. 2016).

The well-pleaded complaint rule provides that jurisdiction exists only when a federal question is

presented on the face of a plaintiffs properly pleaded complaint. Markham v. Wertin, 861 F.3d

748, 754 (8 th Cir. 2017). See also Thomas v. United Steelworkers Local 1938, 743 F.3d 1134,

    1139 (8 th Cir. 2014) ("Under the well-pleaded complaint rule, a federal question must exist on the

face of the plaintiffs properly pleaded complaint in order to establish federal question subject

matter jurisdiction").



                                                       5
        Plaintiffs complaint must establish "either that federal law creates the cause of action or

that the plaintiffs right to relief necessarily depends on the resolution of a substantial ques,tion of

federal law." Williams v. Ragnone, 147 F.3d 700, 702 (8 th Cir. 1998). See also Northwest South

Dakota Production Credit Ass 'n v. Smith, 784 F.2d 323,325 (8 th Cir. 1986) (stating that "[a] non-

frivolous claim of a right or remedy under a federal statute is sufficient to invoke federal question

jurisdiction"). "If the asserted basis of federal jurisdiction is patently meritless, then dismissal for

lack of jurisdiction is appropriate." Biscanin v. Merrill Lynch & Co., Inc., 407 F.3d 905,907 (8 th

Cir. 2005).

        Here, plaintiff attempts to assert federal question jurisdiction by asserting that his cause of

action arises under 42 U.S.C. § 1983. See Convent Corp. v. City of North Little Ror:k, Ark., 784

.F.3d 479, 483 (8 th Cir. 2015) (stating that a claim brought pursuant to 42 U.S.C. § 1983 "arises

under federal law and will support federal-question jurisdiction pursuantto § 1331 "). Aside from
                                            '
alleging that defendants Reed and Lusk acted under color of state law, however, plaintiff has done

nothing to demonstrate that § 1983 is applicable to his case. Specifically, plaintiff has not

established that defendants violated his constitutional rights. See Wong v. Minnesota Dep't of

Human Servs., 820 F.3d 922, 934 (8 th Cir. 2016) ("To state a claim under section 1983, a plaintiff

must allege the violation of a right secured by the Constitution and laws of the United States").

While plaintiff makes vague reference to his "right" as a noncustodial parent to receive certain

documentation from the custodial parent, he makes no attempt to connect this alleged right to a

constitutional source. Likewise, none of the allegations in the complaint allow the Court to discern

any violation of a right secured by the constitution and federal law. As such, 42 U.S.C. § 1983 is

inapplicable, and does not provide a jurisdictional basis to plaintiffs action.




                                                   6
        Beyond the fleeting mention of 42 U.S.C. § 1983, the Court can find no other support for

federal question jurisdiction. That is, plaintiff does not contend th"'t any federal statutes or treaties

are at issue. He also does not suggest that his right to relief depends on the resolution of a

substantial question of federal law. Finally, plaintiff is not suing the federal government, a federal

agency, or a federal employee. For all these reasons, plaintiff has failed to carry his burden of

demonstrating the existence of federal question jurisdiction.

        ii.     Diversity of Citizenship Jurisdiction

       "Under 28 U.S.C. § 1332(a), district courts have original diversity jurisdiction over civil

actions when the matter in controversy exceeds $75,000, without considering interest and costs,

and when the citizenship of each plaintiff is different from the citizenship of each defendant." Ryan

ex rel. Ryan v. Schneider Nat. Carriers, Inc., 263 F.3d 816,819 (8 th Cir. 2001). With regard to the

amount in controversy,· a complaint making a good faith allegation of the jurisdictional amount is
                                                                   '
sufficient to confer jurisdiction. Scottsdale Ins. Co. v. Universal Crop Prof. All., LLC, 620 F.3d

926,931 (8 th Cir. 2010). However, a "complaint will be dismissed ifit appears to a legaLcertainty

that the claim is really for less than the jurisdictional amount." Id. See also Kopp v. Kopp, 280 F .3d

883, 884 (8 th Cir. 2002). "The legal certainty standard is met where the legal impossibility of

recovery is so certain as virtually to negative the plaintiffs good faith in asserting the claim."
                                                                                            D




Peterson v. The Travelers Indem. Co., 867 F.3d 992,995 (8 th Cir. 2017).

        With regard to diversity of the parties, "[c]omplete diversity of citizenship exists where no

defendant holds citizenship in the same state where any plaintiff holds citizenship." OnePoint

Solutions, LLC v. Borchert, 486 F.3d 342, 346 (8 th Cir. 2007). Diversity jurisdiction requires that

the parties be citizens of different states, not merely residents. Sanders, 823 F.2d at 216. For

purposes of diversity, state citizenship requires an individual's physical presence in the state



                                                   7
coupled with an indefinite intention there to remain. Blakemore v. Missouri Pac. R.R. Co., 789

F.2d 616,618 (8 th Cir. 1986).

        In this case, diversity of citizenship jurisdiction does not exist. First, plaintiff appears to be

a Missouri citizen, but he has not shown that all defendants are citizens of states other than

Missouri. To the contrary, the "Decision and Order" attached to the complaint notes that Isbell

also lives in Missouri, meaning there is not complete diversity.

        Second, plaintiff has not presented any facts showing that the amount in controversy is

over $75,000. Indeed, he has not alleged any damages whatsoever.

        Finally, plaintiff cannot establish diversity jurisdiction because his case falls within the

domestic relations exception to federal jurisdiction. The domestic relations exception "divests the

federal courts of jurisdiction over any action for which the subject is a divorce, allowance of

alimony, or child custody." Kahn v. Kahn, 21 F.3d 859, 861 (8 th Cir. 1994). Furthermore, when a

cause of action is closely related to an action for divorce, alimony, or child custody, federal courts

generally abstain from exercising jurisdiction. Id. To that end, child support obligations are clearly

within the realm ofth,e domestic relations exception. See Lannan v. Maul, 979 F.2d 627,631 (8 th

Cir. 1992). Here, plaintiffs case concerns his belief that his child support obligations were

improperly raised. Thus, his case falls within the domestic relations exception to diversity

jurisdiction.

        For all these reasons, plaintiff has not carried his burden of showing that diversity of

citizenship jurisdiction exists in this action.

    B. Failure to State a Claim

        Even if plaintiff had properly alleged this Court's subject matter jurisdiction, he has failed

to state a claim against any of the three defendants under 42 U.S.C. § 1983.



                                                    8
           i.   Defendant Isbell

        A defendant can only be held liable pursuant to 42 U.S.C. § 1983 for actions taken under

color of state law. Carlson v. Roetzel & Andress, 552 F.3d 648,650 (8 th Cir. 2008). See also Magee
       )

v. Trustees of Hamline Univ., Minn., 747 F.3d 532, 535 (8 th Cir. 2014) (stating that § 1983

"imposes liability for certain actions taken under color of law that deprive a person of a right

secured by the Constitution and laws of the United States"); Sanders v. Sears, Roebuck & Co., 984

F.2d 972, 975 (8 th Cir. 1993) (stating that § 1983 secures constitutional rights from government

infringement, not infringement by p,rivate parties); and Montano v. Hedgepeth, 120 F.3d 844, 848

(8 th Cir. 1997) (stating that pursuant to_j 1983, "the challenged conduct must have been committed

by one who acts under color of law").

        Here, there are no allegations showing that Isbell is a state actor or acted under color of
                                                                                              I


state law. Rather, the facts indicate that Isbell is the mother of plaintiffs child, and otherwise a

private citizen. Furthermore, there is nothing to suggest that Isbell participated in a joint activity

with the State of Missouri, such that she could be considered as acting under color of law. See

Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 5,88, 590 (8 th Cir;'2004) (explaining that

when a private party acts under color of state law, he or she can be held liable under 42 U.S.C. §

1983); and Gibson v. Regions Fin. Corp., 557 F.3d 842, 846 (8 th Cir. 2009) (explairiing that a

private party may only be held liable "if it is a willful participant in joint activity with the State or

its agents"). In other words, plaintiff presents no facts demonstrating "that there was a mutual

understanding, or a meeting of the minds," between Isbell and a state actor or actors. See Mershon

v. Beasley, 994 F.2d 449,451 (8 th Cir. 1993). Because plaintiff has not established an essential

element ofa42 U.S.C. § 1983 action, the claim against Isbell must be dismissed.




                                                   9
       ii.    , Defendants Reed and Lusk

       In a 42 U.S.C. § 1983 action, a plaintiff can bring a claim against an individual in their

official capacity, their individual capacity, or both. Baker v. Chisom, 501 F.3d 920, 923 (8 th Cir.

2007). However, if a plaintiffs complaint is silent about the capacity in which the defendant is

being sued, the complaint is interpreted as including only official capacity claims. Id. See also

Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8 th Cir. 1999) (''[I]n order to sue a public

official in his or her individual capacity, a plaintiff must expressly and unambiguously state so in

the pleadings, otherwise, it will be assumed that the. defendant is sued only in his or her official

capacity"). Here, plaintiff has not indicated the capacity in which Reed or Lusk are sued. Thus, the

claims against them are treated as being made in their official capacities only.

        In an official capacity claim against an individual, the claim is actually "against the

governmental entity itself." See White v. Jackson, 865 F.3d 1064, 1075 (8 th Cir. 2017). As such, a

"suit against a public employee in his or her official capacity is merely a suit against the public
                                                            -   \
employer." Johnson, 172 F.3d at 535. See ,also Kelly v. City of Omaha, Neb., 813 F.3d 1070, 1075

(8 th Cir. 2016) (stating that a "plaintiff who sues public employees in their official, rather than

individual, capacities sues only the public employer").

       Here, Reed and Lusk are alleged to be working for the State of Missouri. Accordingly, the

official capacity claims against them are actually claims against the state itself, their employer.

       To the extent that plaintiff is seeking money damages, his claim fails because the State of

Missouri is not a "person" for purposes of 42 U.S.C. § 1983, and because the state is protected by

the doctrine of sovereign immunity. See Kruger v. Nebraska, 820 F.3d 295, 301 (8 th Cir. 2016)

(explaining that "a state is not a person for purposes of a claim for money damages under§ 1983");

and Andrus ex rel. Andrus v. Arkansas, 197 F.3d 953, 955 (8 th Cir. 1999) ("A claim for damages



                                                 10
against a state employee in his official capacity is barred under the Eleventh Amendment"). To the

extent that plaintiff is seeking prospective injunctive relief, he,,has not established that the State of

Missouri violated his constitutfonal rights due to an unconstitutional policy, custom, or failure to

train. See Mick v. Raines, 883 F.3d 1075, 1079 (8 th Cir. 2018) (explaining that a governmental

entity may be held liable under 42 U.S.C. § 1983 if the constitutional violation "resulted from (1)

an official municipal policy, (2) an unofficial custom, or (3) a deliberately indifferent failure to

train or supervise").

        Even if Reed and Lusk were assumed to be sued in their individual capacities, the claims

still fail. To state a 42 U.S.C. § 1983 claim, "a plaintiff must allege sufficient facts to show (1) that

the defendant(s) actrd under color of state law, and (2) that the alleged wrongful conduct deprived

the plaintiff of a constitutionally protected federal right." Zutz v. Nelson, 601 F.3d 842, 848 (8 th

Cir. 2010). Furthermore, § 1983 liability "requires a causal link to, and direct responsibility for,

the deprivation of rights." Mayorga v. Missouri, 442 F.3d 1128, 1132 (8 th Cir. 2006) (quoting

Madewell v. Roberts, 909 F.2d 1203, 1208 (8 th Cir. 1990)). A plaintiff bringing a§ 1983 action

must include in his complaint "either direct or inferential allegations respecting all the material

elements necessary to sustain a recovery under some viable legal theory." Brooks v. Roy, 776 F .3d

957, 960 (8 th Cir. 2015).

        Here, plaintiff has arguably alleged that Reed and Lusk are state actors, meeting the first

requirement of a § 1983 claim. However, he has not established any link between an action taken

by either Reed or Lusk and the deprivation of one of plaintiffs constitutional rights. Th{;! only

allegation against either Reed or Lusk is the ambiguous statement that they "made the premature

decision" to raise his child support. Nothing in the complaint supports the conclusion that this

"premature decision" was wrongful in any way. Moreover, plaintiff does not show how this
                                                                                    '



                                                   11
"premature decision" violated the constitution. As such, plaintiff has failed to state a claim under

42 U.S.C. § 1983 against either Reed or Lusk. Therefore, the claims against them must be

dismissed.

       Accordingly,
                                                                                  -·
       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma pauperis

(Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice. See Fed.

R. Civ. P. 12(b)(l); and 28 U.S.C. § 1915(e)(2)(B). A separate order of dismissal will be entered

herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.
                       ~
       Dated   J       day of_~~~:__,




                                                12
